DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Species Election
Claim(s) 1 and 16 are generic to the following disclosed patentably distinct species of LysM molecules: the LysM nucleic acid or polypeptide comprising one of the sequences disclosed at page 5, paragraph 10 to page 7, paragraph 11; page 8, paragraph 13; also page 21, #13 to page 22, #16; page 23, #23 and #24, and page 25, #32 of the specification dated 19May2021. The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species (e.g., mutually exclusive structures/sequences). In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
In particular, please specify both (1) the number of domains (e.g., the elected LysM contains LysM1 and LysM2 domains?) and number of motifs the elected LysM molecule has (e.g., the elected LysM contains one, two, three, four, five, or six total motifs?) and (2) a corresponding SEQ ID NO: for the elected (full-length) LysM molecule (with an accompanying SEQ ID NO: for each individual domain and motif therein, if disclosed).  

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: (A) each species has attained recognition in the art as a separate subject for inventive effort and also a separate field of search; (B) though classified together, each species can be shown to have formed a separate subject for inventive effort and also a separate field of search; or (C) it is necessary to search for one of the species in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses, searching different electronic resources such as sequence databases, or employing different search queries). MPEP § 808.02. 
In this instance, there are thousands of possible LysM structures disclosed within the specification and encompassed by these claims, each having a unique structure/sequence that, therefore, requires a separate and unique search query of sequence databases.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca STEPHENS whose telephone number is (571)272-0070. The examiner can normally be reached Monday through Thursday 8:30-4:30, and every other Friday 8:30-4:30 (EDT/EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy NGUYEN can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/REBECCA STEPHENS/Examiner, Art Unit 4161                                                                                                                                                                                                        

/MATTHEW R KEOGH/               Primary Examiner, Art Unit 1663